Citation Nr: 0819021	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  98-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired right 
eye disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected residuals of cold injury 
to the right hand and fingers.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected residuals of cold injury 
to the left hand and fingers.

5.  Entitlement to an initial compensable evaluation for 
service connected residuals of right little finger. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision by the 
RO in Montgomery, Alabama, which, denied service connection 
for a right eye disability, a back disability, a right little 
finger disability, and residuals of frostbite of both hands.

In an August 1999 rating decision, the RO, in pertinent part, 
denied service connection for a right eye disability, a back 
disability, and residuals of frostbite of both hands.

In September 2001, the veteran presented testimony before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed. 

In December 2001 decision, the Board remanded the claim for 
further development.

In a December 2004 rating decision, the RO granted: service 
connection for residuals of cold injury to the right hand and 
fingers (10 percent, effective June 30, 1997); service 
connection for residuals of cold injury to the left hand and 
fingers (10 percent, effective June 30, 1997), and service 
connection for residuals of injury to the right little finger 
(noncompensable, effective June 30, 1997).

Thereafter, the veteran expressed disagreement with those 
evaluations assigned, and he subsequently perfected an appeal 
of the December 2004 rating decision.  That appeal has been 
merged into the current appeal.

The issues of entitlement to an increased evaluation for 
residuals of cold injury to the right hand and fingers; 
residuals of cold injury to the left hand and fingers; and 
residuals of an injury to the right little finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records reflect a complaint of blurry 
vision in the right eye, but no diagnosis of an acquired 
right eye disability is shown; and there is no evidence of a 
nexus between the current macular chorioretinal scar of the 
right eye and active military service.  

2.  Service medical records reflect a diagnosis of an "acute 
back strain," but no diagnosis of a chronic back disability 
is shown; and there is no evidence of a nexus between the 
current back disability and active military service.   


CONCLUSIONS OF LAW

1.  A chronic right eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters dated in July 
2002, April 2003, and July 2003 that fully addressed all four 
notice elements.  Collectively, those letters informed the 
veteran of what evidence was required to substantiate the 
service connection claims, and the veteran's and VA's 
respective duties for obtaining evidence.  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in December 
2004 and June 2007, after the notice was provided.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records; treatment records from the VA Medical Center 
in Biloxi, and the Mobile VA Outpatient Clinic; private 
medical evidence from Dr. Lowery, Mobile Eye, Nose, and Ear 
Center, Family Medical, Dr. King, Dr. Gross, Mobile Medical 
Group; as well as records from the Social Security 
Administration.  The veteran was provided an opportunity to 
set forth his contentions during the videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran was 
also afforded VA medical examinations in conjunction with his 
service connection claims.   Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




II.  Legal Criteria - Service Connection

The veteran is seeking service connection for a right eye 
disability, and a back disability.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

III.  Analysis

a.  Right Eye

The veteran is seeking service connection for a right eye 
disability.  He asserts that, during service, he lost central 
vision in his right eye, and that his right eye vision has 
become progressively worse throughout the years.

Medical evidence of record confirms that the veteran has a 
current disability of the right eye.  Specifically, he is 
diagnosed with residuals of a macular chorioretinal scar of 
the right eye, thereby satisfying the first element of his 
service connection claim.  

The veteran's service medical records show on October 1964 
examination, his visual acuity was 20/20 in both eyes, with 
proper correction.  Separation examination report dated in 
October 1964 shows a visual acuity of 20/20, bilaterally, and 
the eye examination was considered normal.  A December 1964 
service medical record shows a complaint of blurry vision in 
the right eye; examination revealed a normal fundus, and 
visual acuity was 20/20, bilaterally, with correction.  
Despite the in-service complaint of blurry vision in the 
right eye, no disability was shown.  Based on the foregoing, 
the Board finds that an acquired right eye disability was not 
incurred in service. 

The first post-service indication of a right eye complaint is 
a July 1999 VA (eye) examination report, which reflects a 
history of macular disease in the right eye, causing loss of 
vision.  Subsequently, on May 2004 VA examination, the 
veteran was diagnosed with macular chorioretinal scar, right 
eye.  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

In addition, the Board has considered the veteran's 
statements and sworn testimony, asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the veteran's reported history of continued symptoms since 
active service is inconsistent with the other evidence of 
record.  While he stated that his current right eye 
disability began in service, the service medical records show 
no in-service diagnosis of an acquired right eye disability.  
Moreover, the post-service evidence does not reflect a right 
eye diagnosis until 2004, decades following active service.  
Thus, the Board finds that the veteran's contentions of on-
going symptomatology since service of less probative value on 
the issue of continuity.

Moreover, there is no medical evidence of a nexus between the 
current right eye disability and service.  In this regard, a 
May 2004 VA examiner had an opportunity to review the entire 
claims folder, to include the veteran's service medical 
records and hearing testimony.  While the May 2004 VA 
examiner entertained the idea that the veteran may have 
possibly had an infection during service that later 
manifested itself, she noted that there is no indication of 
that in the record, and observed that the December 1964 
fundus examination (last eye examination prior to discharge) 
was normal.  Accordingly, the May 2004 examiner essentially 
was unable to relate the veteran's current macular 
chorioretinal scar of the right eye to his period of service, 
without resorting to speculation.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007.  The record does 
not contain a medical opinion favorable to the veteran's 
claim.

The Board has also considered the veteran's statements and 
sworn testimony, asserting a relationship between his 
currently diagnosed right eye disability and active duty 
service.  In this regard, the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In passing, the Board notes that there is evidence of a 
refractive error in the left eye, however, such condition is 
not considered a disease or injury for the purpose of VA 
disability compensation.  See 38 C.F.R. § 3.303(c) (2007).

In sum, the competent medical evidence does not relate the 
veteran's chorioretinal scar of the right eye to any incident 
of military service.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Back Disability

The medical evidence of record confirms current diagnoses of 
chronic low back pain, and degenerative disc disease of the 
lumbar spine.  
Service medical records dated in August 1963 show the veteran 
described back pain starting at T5 with pain at both sides of 
midline, with radiation.  He indicated that while he was 
working, he injured his back after bending over.  On 
examination, there was evidence of tenderness.  Deep tendon 
reflexes were normal, bilaterally.  Impression was acute back 
strain.  The veteran was seen five days later with complaints 
of persistent back pain.  It was noted that the veteran did 
not apply heat or use the bed board, as previously advised.  
On examination, there was pain in the back region along the 
thoracic spine upon motion of the arms and neck.  There was 
no tenderness, and no neurological symptoms.  Impression was 
acute back strain.  In February 1964, the veteran complained 
of a back ache; physical examination was negative.  The 
remaining service medical records, to include an October 1964 
separation examination report, are negative for a chronic 
back disability.  On his report of medical history upon 
separation, the veteran checked the box indicating that he 
did not have arthritis, or bone, joint or other deformity.  
He also indicated that he was in good health.  Given the 
impression of an acute back strain only, with no diagnosis of 
a chronic disability, the Board concludes that a chronic back 
disability was not shown in service.

The first post-service indication of back problems is a 
private treatment note dated in December 1993, at which time 
the veteran complained of low back pain; diagnosis was 
cervical strain.  Thereafter, according to an October 1994 
private treatment note, the veteran was diagnosed with 
recurrent lumbar disc disease as a result of an October 1994 
motor vehicle accident.

There is a 29 year gap between the veteran's discharge from 
military service in 1964 and his low back complaint in 
December 1993.  Thus, there is no evidence of continuity of 
symptomatology.  See Maxson, supra.  There was also an 
intercurrent injury prior to the diagnosis of disc disease.  

While the veteran is competent to report lay evidence 
concerning continuity of back symptomatology since service, 
the Board finds that the veteran's reported history of 
continued symptoms since active service is inconsistent with 
the other evidence of record.  While the veteran stated that 
his current back disability began in service, the service 
medical records show only a diagnosis of an "acute back 
strain."  Moreover, the post-service evidence does not 
reflect back treatment for 29 years following active service.  
Thus, the Board finds that the veteran's contentions of on-
going symptomatology since service of less probative value.  

Moreover, there is no evidence of a nexus between the current 
back disability and service.  A July 2004 VA orthopedic 
examiner had an opportunity to review the entire claims 
folder, to include the service medical records, and examine 
the veteran, and was unable to relate the veteran's lumbar 
spine disability to his period of service without resorting 
to speculation.  As noted, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The examiner 
indicated that the veteran's magnetic resonance imaging scan 
findings are more likely associated with aging and less than 
likely secondary to trauma.  Significantly, the veteran has 
not submitted a medical opinion supporting his claim.

The Board has also considered the veteran's statements to the 
effect that his current back disability is related to 
service.  However, as noted, the veteran is competent to 
report his symptoms, but, as a layperson, he is not competent 
to offer an opinion on medical causation.  See Layno, 
Espiritu, supra.

In sum, the competent medical evidence shows that the veteran 
was diagnosed with an acute strain along the thoracic spine 
during service, with a chronic lumbar spine disability first 
shown 29 years post-service.  The medical evidence also 
demonstrates that the veteran's back disability is more 
likely associated with aging, as opposed to any trauma.  
Thus, the Board concludes that the veteran's current back 
disability was not incurred during active military service.  
As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired right eye disability is 
denied.

Service connection for a back disability is denied.


REMAND

The veteran is seeking an initial evaluation in excess of 10 
percent for his service- connected cold injury residuals of 
the right hand and fingers; an initial evaluation in excess 
of 10 percent for service-connected cold injury residuals of 
the left hand and fingers; and an initial compensable 
evaluation for residuals of injury to the right little 
finger.  

According to his January 2006 notice of disagreement, the 
veteran indicated that the pain and numbness in his hands has 
increased over the past couple of years.  He also indicated 
that he has limited function in his hands.  In further 
support of his claim, he submitted a March 2007 medical 
record from the Mobile VA Outpatient Clinic that shows 
complaints of bilateral hand swelling; on examination, all 
joints and long bones were painful to the touch.  It was also 
noted that the veteran experienced occasional increased 
difficulty holding utensils secondary to occasional cramping 
of the right hand.  

Review of the record shows that the veteran last underwent a 
VA examination for both his cold injury residuals, and 
residuals of injury to the right little finger, in 2004.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's hand and finger disabilities.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2007).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2007).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service- connected cold 
injury residuals of the hands and 
fingers.  The claims folder, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examiner should specifically note the 
existence and severity of any of the 
following conditions present on the 
veteran's right and left hands and 
fingers, attributable to cold injury:  
arthralgia or other pain, numbness or 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  A complete rationale 
must be provided as to all findings and 
any opinions.  

2.  The veteran should also be afforded a 
VA examination to determine the nature 
and severity of his service-connected 
residuals of injury to the right little 
finger.  The claims folder, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  
The examiner should report whether the 
service-connected right little finger 
disability is manifested by anklyosis, 
favorable or unfavorable.   The examiner 
should also report the range of motion of 
the right little finger in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also note whether 
there is resulting limitation of motion 
of other digits, or interference with 
overall function of the right hand.

3.  Thereafter, the RO should review the 
record, and then readjudicate the 
veteran's increased rating claims for 
service-connected cold injury residuals 
of right and left hands and fingers, and 
residuals of injury to the right little 
finger.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as a summary of the evidence received 
since the issuance of the supplemental 
statement of the case in June 2007.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


